AO 245D (Rev. 02/18)       Judgment in a Criminal Case for Revocations
                            Sheet I                                                                                         Et
                                                                                                                                     FILED
                                                                                                                                   U.S. DISTRICT~
                                                                                                                                 SlEJtU e,s li<IC I SAS

                                              UNITED STATES DISTRICT COURT
                                                                Eastern District of Arkansas

             UNITED STATES OF AMERICA                                           Judgment in a Criminal Case
                                    v.                                          (For Revocation of Probation or Supervised Release)

                  STUART COLE MITCHELL
                                                                                Case No. 4:08CR00235-001 BSM
                                                                                USM No. 25203-009
                                                                                 Chris Tarver
                                                                                                         Defendant's Attorney
  THE DEFENDANT:
  •     admitted guilt to violation of condition(s)           _ _ _ _ _ _ _ _ _ _ _ of the term of supervision.
  r1'   was found in violation of condition(s) count(s) 1, 3, 4                             after denial of guilt.
  The defendant is adjudicated guilty of these violations:


  Violation Number                   Nature of Violation                                                                  Violation Ended
  1 - Special (15)                    Possessing visual depiction (as defined in 18 U.S.C. 2256)                          04/23/2019

~'2_-_sta_ndar_d_(2_)_ _          ~I~'    F_a_if_ur_e_to_su_b_m_1t_wr1tt_·_en_m_on_th_l_y_rep_o_rts_ _ _ _ _ _ _ ~I I     04/30/2019
  3 - Special                             Failure to follow location monitoring schedule                                  04/28/2019

._I4_-_Sp_ec_ial_(_1_4)_·_ _.......,I I   Failure   t°. attend sex offender treatment                                11   05/03/2019
         The defendant is sentenced as provided in pages 2 through _ _
                                                                     2 __ of this judgment. The sentence is imposed pursuant to
  the Sentencing Reform Act of 1984.
  lil1' The defendant has not violated condition(s) -2 - - - - - - and is discharged as to such violation(s) condition.

            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
  fully pald. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
  economic crrcumstances.

  Last Four Digits of Defendant's Soc. Sec. No.: 6 0 5 0                         05/20/2019

  Defendant's Year of Birth:                  1979

  City and State of Defendant's Residence:                                                                 Signature of Judge
  Little Rock, AR
                                                                                 Brian S. Miller, U.S. Distict Judge
                                                                                                       Name and Title of Judge

                                                                                           S-~o-,'}
                                                                                                                     Date
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                Judgment - Page    2-
                                                                                                                  --       of   2
DEFENDANT: STUART COLE MITCHELL
CASE NUMBER: 4:08CR00235-001 BSM


                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

2 years w/ no supervised release to follow.




     ii"   The court makes the following recommendations to the Bureau of Prisons:
It is recommended that placement be in Forrest City.




     ii"   The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL


                                                                             By---------------------
                                                                                  DEPUTY UNITED STATES MARSHAL
